Citation Nr: 1823818	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-39 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to accrued benefits. 


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Kerry Hubers, Counsel




INTRODUCTION

The Veteran had military service from December 1942 to January 1946.  He passed away in November 2004.  The Veteran's widow filed an application for a VA pension for aid and attendance in March 2013, but passed away in October 2013.  The appellant is the niece of the Veteran and his widow.

This appeal comes to the Board of Veteran's Appeals (Board) from a February 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of this matter is currently with the RO in Salt Lake City, Utah.

The appellant testified before the undersigned at a Board hearing held in September 2016.  The claims file contains a transcript of the hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that the appellant may be eligible for some or all of the accrued benefits as the person who bore the expense of the widow's last illness and burial.  However, remand is necessary for an audit of the file and calculation of the total accrued benefits and the expenses, if any, personally paid by the appellant.

At the outset, the procedural history of this matter is important for an understanding of the development that needs to be completed.


In March 2013, the Veteran's widow filed a claim of entitlement a special monthly pension at the aid and attendance rate.  In August 2013, the widow was notified that VA needed additional information to decide her claim.  She provided the information in September 2013.  At or around the same time, the RO denied the claim on the grounds that the requested information had not been received.  Shortly thereafter, in October 2013, the widow died.  Subsequent to her death, the RO prepared a rating decision granting the claim based on the information provided by the widow in September 2013.  The award was never completed.  The appellant timely filed a claim for accrued benefits as the person who bore the expense of last sickness and burial of the widow.  See January 2014 Application for Accrued Benefits; 38 C.F.R. § 3.1000(c) (accrued benefits claim must be filed within one year of payee's death).

In summary, at the time of the widow's death, there was a pending claim for a special monthly pension at the aid and attendance rate and evidence in the claims file that the RO (later) found sufficient to grant the claim.

A brief discussion of the relevant law as applied to this case in the context of the  facts of this case will help to ensure all parties understand the applicable criteria and method by which the amount due the appellant, if any, should be calculated.

The appellant seeks accrued benefit as a person who bore some of the expense of last sickness and burial of the widow.  See January 2014 Application for Accrued Benefits; November 2014 VA Form 9; September 2016 Board Hearing Tr. at 11-12 (discussing relationship and fact that appellant does not qualify under any other category for accrued benefits) and 14 ("I am eligible for the final funeral expenses, that's what we are here [for].").

Briefly, however, the record contains evidence that the appellant was appointed as her aunt's (the widow's) power of attorney (i.e., fiduciary) during her lifetime and as the executor of her estate after her passing.  However, applicable law does not include fiduciaries, estates, or executors of estates among the persons eligible to receive accrued benefits.  The U.S. Court of Appeals for Veterans Claims and the U.S. Court of Appeals for the Federal Circuit have repeatedly affirmed that accrued-benefits claims by persons other than those listed in section 5121(a) are not viable as a matter of law.  See, e.g., Morris v. Shinseki, 26 Vet.App. 494, 499-500 (2014) (holding, in the context of accrued benefits, that veteran's brother and fiduciary was not an eligible claimant); Youngman v. Shinseki, 699 F.3d 1301, 1303-04 (Fed. Cir. 2012) (denying accrued benefits to a deceased veteran's fiduciary for distribution to the veteran's "heirs"); Pelea v. Nicholson, 497 F.3d 1290, 1291-92 (Fed. Cir. 2007) (denying accrued benefits to deceased claimant's "estate"); Richard v. West, 161 F.3d 719, 721-23 (Fed. Cir. 1998) (denying accrued benefits to a deceased veteran's brother); Wilkes v. Principi, 16 Vet.App. 237, 242 (2002) (denying accrued benefits to a deceased veteran's nephew).

Therefore, the appellant's claim is properly limited to entitlement to accrued benefits as "the person who bore the expense of last sickness and burial."  See August 2014 VA Form 9; 38 U.S.C. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  The appellant has provided evidence that she paid for some burial expenses.  See, e.g., September 2016 Board Hearing Tr. at 9 (testifying to having paid roughly $4,600.00 in burial expenses).

Therefore, the evidence of record establishes the appellant may be an eligible claimant in that she bore at least some of the expense of the widow's last sickness and/or burial.  The evidence also establishes that her claim was timely.

Finally, the evidence in the file at the time of the widow's death established her pending claim for a special monthly pension based on the need for aid and attendance.  38 C.F.R. § 3.1000(d)(4) (providing, with limited exceptions, that the record is closed upon the payee's death).  Specifically, the March 2013 VA Form 21-2680 and the September 2013 VA Form 21-2680 revealed that the widow had been diagnosed with Alzheimer's disease, congestive heart failure, and diabetes mellitus (type II).  The September 2013 examiner also opined that the widow was not able to perform activities of daily living, such as bathing and preparing meals, due to her disabilities.  The financial and other evidence of record, see March 2013 VA Form 21-534 and supporting evidence, establishes that she otherwise met the criteria for an award of a special monthly pension at the aid and attendance rate.  See October 2013 Rating Decision (unsigned, but setting forth detailed discussion of the merits of the claim).  Consequently, the pertinent evidence of record at the time of the widow's death warranted granting her then-pending claim of entitlement to a special monthly pension based on the need for aid and attendance.

Because the appellant qualifies as an eligible claimant for accrued benefits as the person who bore the expense of last sickness and burial, the application was timely, and the evidence warranted granting the claim pending at the time of the widow's death, the appellant has established the basic elements for entitlement to accrued benefits.

The matter must be remanded for calculation of the amount and effective date of the underlying award to establish the amount of benefits accrued but not paid at the time of the widow's death.  The Board will remand for a determination of the amount of unpaid benefits.  Based on that calculation and the amount that the appellant establishes that she paid toward last sickness and burial, the RO will determine in the first instance the accrued benefits that the appellant may recover, if any.  Importantly, the appellant's recovery, if any, will be limited to the amount of benefits unpaid at the time of the widow's death up to, but in no event exceeding, the amount she personally paid for last sickness and burial.

On remand, the appellant may submit evidence and argument with respect to the amount of the accrued benefits and the amount she personally paid for last sickness and burial of the widow.


Accordingly, the case is REMANDED for the following action:

1.  Determine the effective date and amount of the award to the widow for special monthly pension for aid and attendance.

2.  Conduct an audit of the widow's account and determine the amount of benefits that had become due to the widow, but had not yet been paid, at the time of her October 2013 death.  Include a report on the audit in the claims file.

3.  Ask the appellant to provide any additional documentation she has to substantiate the amount personally paid by her toward the expense of last sickness and burial of the widow.

4.  After completing the above and any other development deemed necessary, readjudicate the claim.  If the benefits sought on appeal are not granted, she should be provided with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




